                                                         JS-6

1                                                  127(&+$1*(6
2                                                   0$'(%<7+(
                                                      &2857
3
4
5
6
7
8
9                IN THE UNITED STATES DISTRICT COURT
10             FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
     WILLIAM H. SHREVE,              Case No. 8:20-mc-00020
13
              Movant,                [Action pending in U.S. District
14
                                     Court for the District of Delaware,
15       v.                          Case No. 1:18-cv-01394-RGA]
16   GUEST TEK INTERACTIVE           ORDER ON WILLIAM H.
     ENTERTAINMENT LTD.,             SHREVE’S MOTION TO
17
                                     QUASH SUBPOENA AND
18            Respondent.
                                     FOR A PROTECTIVE ORDER
19
20
21
22
23
24
25
26
27
28
1          The Court has considered William H. Shreve’s Motion to Quash Subpoena
2    and for a Protective Order and all the papers filed in support, in opposition
3    and in reply thereof.      Respondent has failed to establish that it seeks
4    information that is relevant and nonprivileged, and that no other means exist to
5    obtain the information it seeks.   Therefore, the Court hereby GRANTS Mr.
6    Shreve’s Motion.
7          The Court hereby QUASHES the subpoena.
8          The Court further ORDERS that Guest Tek SHALL NOT take the
9    deposition of William H. Shreve within this Judicial District in connection with
10   the case styled Guest Tek Interactive Entertainment Ltd. v. Nomadix, Inc.,
11   No. 1:18-cv-01394-RGA (D. Del.).
12         IT IS SO ORDERED.
13
14   Dated: October 23, 2020             /s/ Autumn D. Spaeth
15                                The Honorable Autumn D. Spaeth
                                  United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -1-
